        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 1 of 29



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 OSMAN DONALD CERRATO
 GONZALEZ, c/o Maria-Vittoria G.
 Carminati, Esq. and Mario Williams, Esq.,
 NDH, LLC, 4601 DTC Blvd., Suite 300,
 Denver, CO 80237                                Case No.

        Plaintiff,

 v.

 WILLIAM BARR, in his official capacity
 as Attorney General of the United States;       JURY TRIAL DEMANDED
 U.S. Department of Justice, 950
 Pennsylvania Avenue, NW, Washington,
 DC 20530-0001;

 CHAD WOLF, in his official capacity as
 Acting Secretary of U.S. Department of
 Homeland Security (“DHS”); 245 Murray
 Lane, SW, Washington, D.C. 20528 and

 JOHN DOES 1-10, in their individual
 capacities as federal agents employed by
 the United States Customs and Border
 Protection (“CBP”) and/or United States
 Immigration and Customs Enforcement
 (“ICE”); addresses unknown at this time.

        Defendants.

                     COMPLAINT FOR INJUNCTIVE RELIEF ONLY

       Plaintiff, OSMAN DONALD CERRATO GONZALEZ, brings this action based on

Defendants’ violations of Mr. Cerrato’s constitutional rights, including his right to be free

from unreasonable search and seizure, his right to both substantive and procedural due




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 1
        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 2 of 29



process, his right to equal protection under the law, and his right to travel within the

United States.

                                   INTRODUCTION

      The U.S. Government found that (1) Plaintiff Osman Donald Cerrato Gonzalez

had a credible fear of persecution in his home country; (2) Mr. Cerrato was legally

residing in the United States; (3) Mr. Cerrato was authorized to work through 2021 and

he was therefore issued a valid Social Security Card, and (4) Mr. Cerrato was undergoing

asylum proceedings with a pending court date set for July 23, 2020. Despite those facts,

Defendants essentially kidnapped and disappeared Mr. Cerrato by deporting him to his

home country Honduras, after detaining him on July 30, 2019, without justification or

probable cause, at an immigration checkpoint near El Paso, TX. Back in Honduras, where

he had previously been severely beaten and terrorized by gang members for being gay

and a brother to a former Honduran military officer, Mr. Cerrato’s life is subject to the

same terror he thought he had escaped from.

      Supporting his assertion that he was essentially kidnapped and disappeared, the

facts demonstrate that the Defendants failed to provide both Mr. Cerrato and the

immigration court overseeing his ongoing asylum proceedings with any documentation

regarding his detention or his deportation. In fact, ICE documentation reflects that Mr.

Cerrato’s case is still active and that there has been no Final Order of Removal. As far

as the judicial system is concerned, Mr. Cerrato is still in the country:




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 2
        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 3 of 29




But he is not, because of Defendants’ unlawful conduct. Defendants had zero legal

authority to carry out the deportation of a lawfully residing foreign national and asylum

seeker, let alone to violate his constitutional rights, including his right to be free from

unreasonable search and seizure, his right to both substantive and procedural due

process, his right to equal protection, and his right to travel within the United States. As

such, Mr. Cerrato brings this action.

                                        PARTIES

                                             1.

       Plaintiff Osman Donald Cerrato Gonzalez is a foreign national and asylum

seeker, currently in Honduras. Mr. Cerrato resided in the United States at the time of his

unlawful deportation and was doing so legally.

                                             2.

       Defendant William Barr is the Attorney General of the United States, the most

senior official in the U.S. Department of Justice (“DOJ”). He has the authority to interpret


ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 3
         Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 4 of 29



the immigration laws and adjudicate removal cases. The Attorney General delegates this

responsibility to the Executive Office for Immigration Review (“EOIR”), which

administers the immigration courts and the Board of Immigration Appeals (“BIA”). He

is named in his official capacity.

                                            3.

       Defendant Chad Wolf is the Acting Secretary of the Department of Homeland

Security (“DHS”). DHS oversees both Customs and Border Protection (“CBP”) and

Immigration and Customs Enforcement (“ICE”). Either CBP or ICE or both detained and

deported Mr. Cerrato. He is named in his official capacity.

                                            4.

       Defendants John Does 1-10 are US federal officers or agents (“Federal Agents”)

who violated Mr. Cerrato’s clearly established constitutional rights. These John Does

seized Mr. Cerrato without probable cause and refused to provide Mr. Cerrato with

paperwork or documentation regarding his deportation. Then these John Does deported

Mr. Cerrato unlawfully, and at least one of these John Does is the supervisor who ordered

Mr. Cerrato’s unlawful deportation. At this time, and understandably, Mr. Cerrato can

only identify these individuals as John Does 1 through 10 until he is able to proceed with

early discovery to uncover their identities and government affiliations. Mr. Cerrato is

suing John Does 1-10 in their individual capacity.




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 4
         Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 5 of 29



                              JURISDICTION AND VENUE

                                              5.

        The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, 1350,

1361 and 5 U.S.C. § 702 et seq, 5 U.S.C. 702 and 706 (Administrative Procedure Act), and

Fed. R. Civ. P. 65 (injunctive relief), because this claim arises under the US Constitution

and federal statutes.

                                              6.

        Venue is proper in the United States District Court for the District of Columbia

because the acts or omissions giving rise to the claims took place within its district, to wit,

policies and authorizations allowing for the deportation of Mr. Cerrato emanating from

the Attorney General and Department of Homeland Security, both of which are

headquartered in this District. See 28 U.S.C. § 1391(b)(2). Further, given that Defendants

may reside in several districts, that Mr. Cerrato is now out of the country, and that all

Defendants reported to and took directions from Washington D.C., venue is proper

where any Defendant is subject to the court’s personal jurisdiction, which is in this

District. See 28 U.S.C. § 1391(b)(3).

                                 FACTUAL AVERMENTS

   I.      Mr. Cerrato is gay and related to a former member of the Honduras military,
           both of which have been recognized by the US Government as bases for
           asylum in the United States.

                                              7.

        Plaintiff Osman Donald Cerrato Gonzalez was born in Tegucigalpa, Honduras, on

January 4, 1988.


ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 5
         Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 6 of 29



                                            8.

       Mr. Cerrato is a member of the LGBT community and, as a gay man, Mr. Cerrato

received constant threats while living in Honduras.

                                            9.

       According to the Human Rights Watch, “[v]iolence based on gender identity or

sexual orientation is a major problem in Honduras. Several UN agencies working in

Honduras have noted that violence against LGBT individuals forces them into ‘internal

displacement’ or to flee the country in search of international protection.”1

                                            10.

       The U.S. Department of State reported in its Honduras 2015 Human Rights Report

that, “[a]s of (2015) NGOs reported 19 LGBT persons died violent deaths, compared with

13 in all of 2014, and that two of the 19 cases were in some phase of the judicial process.

In 2012 the national human rights commissioner reported that 92 percent of crimes

committed against LGBT persons were not investigated[],” evidencing that the US

recognized membership to the LGBT community, in Honduras, as placing an individual

like Mr. Cerrato at great risk.

                                            11.

       Mr. Cerrato is also the brother of Hector Antonio Rodriguez, a former member of

the Honduras military. Ex. 1 at 14. Mr. Rodriguez was ordered to serve as a military




1Human Rights Watch, Honduras Events of 2018, accessible at https://www.hrw.org/world-
report/2019/country-chapters/honduras.


ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 6
         Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 7 of 29



officer in a neighborhood of Tegucigalpa, Honduras, detaining gang members and

delinquents.

                                           12.

       Mr. Rodriguez, who is Mr. Cerrato’s brother, was attacked by members of the gang

controlling the area he patrolled. The gang members approached him and shot at him.

Mr. Rodriguez survived the attack, resigned as a military officer, and thereafter stayed

home with Plaintiff Mr. Cerrato. Unfortunately, this was not enough for the gang

members; they began looking for Mr. Rodriguez and they did so through Mr. Cerrato.

                                           13.

       In August 2014, gang members contacted Mr. Cerrato for the first time due to this

relationship to his brother, a member of law enforcement, whose efforts were interfering

with gang activity. The gang members asked Mr. Cerrato where they could find his

brother, Mr. Rodriguez. Mr. Cerrato said he didn’t know.

                                           14.

       On September 22, 2014, Mr. Cerrato was robbed and assaulted by gang members

at the bus stop on his way home, beating Mr. Cerrato in the head and back while asking

him for the location of his brother, Mr. Rodriquez, who these gang members blamed for

the imprisonment of their gang leader. These gang members repeatedly threatened Mr.

Cerrato’s life. Ex. 2 (Police Report in Honduras). Mr. Cerrato’s injuries required medical

attention. Ex. 3.




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 7
          Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 8 of 29



                                              15.

         After the gang members beat Mr. Cerrato, they began following Mr. Cerrato

everywhere, patrolling Mr. Cerrato’s home, and keeping a car parked in front of his

house.

                                              16.

         Mr. Cerrato reported these events, including the September 22, 2014, incident to

Honduras law enforcement. In his report, Mr. Cerrato told the police about the assault at

his workplace and how the perpetrators stalk him each day. Ex. 2. The police report did

not put an end to the stalking and harassment. Ex. 1 at 9-13.

                                              17.

         Mr. Cerrato became unable to leave home or even go to work, living in constant

fear for his wellbeing and safety. Unable to go about his life in any way, Mr. Cerrato made

the decision to leave the country.

                                              18.

         On approximately October 25, 2014, Mr. Cerrato left Honduras and began the long

and difficult trek to the so-called “land of the free.” Ex. 1 at 7.

   II.      Mr. Cerrato seeks asylum in Mexico but is nearly killed by Mexican
            authorities.

                                              19.

         Before arriving to the US, Mr. Cerrato first arrived in Mexico, hoping to remain

there. He lived in Mexico for four months. Ex. 1 at 2-3.




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 8
           Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 9 of 29



                                             20.

          While living in Mexico, the police entered Mr. Cerrato’s house and interrogated

Mr. Cerrato, as well as his housemates, about their country of origin. Id.

                                             21.

          The Mexican police falsely accused Mr. Cerrato and his housemates of being

members of a drug cartel. The members of the Mexican police then brutally beat Mr.

Cerrato. Id.

                                             22.

          Mr. Cerrato was not and has never been a member of a Mexican cartel.

                                             23.

          After the Mexican police interrogated and beat Mr. Cerrato, the Mexican police

officers confiscated all of Mr. Cerrato’s identification documents and threatened to kill

him. Id.

                                             24.

          Following his encounter with the Mexican police, Mr. Cerrato left Mexico, seeking

protection in the United States.

   III.      Mr. Cerrato seeks asylum in the United States and the United States
             Government recognizes the threats to Mr. Cerrato’s life in Honduras.

                                             25.

          On March 9, 2015, Mr. Cerrato arrived in the United States, crossing the border

near Donna, Texas.




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 9
        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 10 of 29



                                            26.

       On March 9, 2015, Customs Border Patrol detained Mr. Cerrato and transferred

him into ICE custody. Ex. 1 at 5.

                                            27.

       While in ICE custody, Mr. Cerrato underwent his Credible Fear Interview, where

he shared the facts of his persecution (“CFI”). Ex. 1.

                                            28.

       Mr. Cerrato was able to establish his “credible fear” of persecution based on family

ties to a member of the military, who was being targeted by gang members, as well as his

own experience being beaten by gang members. Ex. 4. In addition, Mr. Cerrato relayed

his traumatic experience with Mexican authorities, who also beat him. Ex. 1 at 2-3.

                                            29.

       Mr. Cerrato passed his CFI interview, which is to say that the US Government

concluded that Mr. Cerrato had established a “[c]redible fear of persecution.” Exs. 1 & 4.

                                            30.

       According to the Government, “Credible Fear of Persecution” is, “[a] ‘significant

possibility’ that [one] can establish in a hearing before an Immigration Judge that [they]

have been persecuted or have a well-founded fear of persecution on account of [their]




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 10
           Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 11 of 29



race, religion, nationality, membership in a particular social group, or political opinion if

returned to [their] country.”2

                                             31.

          In Matter of Acosta, 19 I&N Dec. 211, 233-34 (BIA 1985), the Board of Immigration

Appeals (BIA) held that a particular social group is a group of persons who all share a

common, immutable characteristic. In Matter of Fuentes, 19 I&N Dec. 658, 660 (BIA 1988),

the BIA held that the status of being a former police officer was in fact an immutable

characteristic, as it is beyond the capacity of the asylum seeker to change. As stated above,

Mr. Cerrato was explicitly assaulted, threatened, and stalked due to this relationship to

his brother, a former member of the Honduran military and as such, the Government,

properly found that Mr. Cerrato had a credible fear of persecution based on, inter alia,

the immutable characteristic of being related to a member of the military.

    IV.      Released from ICE custody after passing his Credible Fear Interview, Mr.
             Cerrato gains his work permit and a merits hearing regarding his asylum
             applications.

                                             32.

          On June 4, 2015, Mr. Cerrato was released from ICE custody under a $7,500

immigration bond. Ex. 5.




2USCIS, Questions & Answers: Credible Fear Screening, last accessed at
https://www.uscis.gov/humanitarian/refugees-asylum/asylum/questions-answers-credible-
fear-screening.


ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 11
         Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 12 of 29



                                              33.

        On March 7, 2016, Mr. Cerrato submitted his I-589 Application for Asylum and

Withholding of Removal to USCIS.

                                              34.

        After he personally moved multiple times, an Individual (Merits/Final)

Immigration Court Hearing out of the Chicago Immigration Court was scheduled for Mr.

Cerrato for July 23, 2020, and this court date is still pending. Ex. 6.

   V.      Mr. Cerrato gains his work permit and social security card

                                              35.

        On January 9, 2017, the Government approved Mr. Cerrato’s Employment

Authorization Document, also known as a “work permit.” Ex. 7 (EAD valid from January

9, 2017, to January 8, 2019).

                                              36.

        On February 7, 2019, Mr. Cerrato timely submitted his Employment Authorized

Document renewal application. Ex. 8.

                                              37.

        The Government also issued Mr. Cerrato a social security number and a social

security card.

                                              38.

        Mr. Cerrato’s request for renewal was granted and the Government authorized

him to work in the United States from June 3, 2019, to June 2, 2021. Ex. 9. Mr. Cerrato,

therefore, was legally in the country and authorized to work. The Government had,


ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 12
          Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 13 of 29



thereby, repeatedly re-affirmed its approval of Mr. Cerrato’s presence in the country

as he underwent asylum proceedings.

                                           39.

         At no time did the US Government raise issues regarding Mr. Cerrato’s presence

in the United States, despite knowing full well he was in the country.

   VI.      With no basis or authority to do so, the US Government deported Mr. Cerrato
            back to Honduras, where he is under daily threat to his life.

                                           40.

         On July 30, 2019, Mr. Cerrato and his fiancé, Bryan, were traveling in Texas,

visiting friends, when they reached an immigration checkpoint near El Paso, TX.

                                           41.

         Defendant John Does, purportedly acting at the behest of Barr, Wolf, and the US

Government, detained Mr. Cerrato.

                                           42.

         When Mr. Cerrato and Bryan explained to the Government that Mr. Cerrato had a

pending court date, Defendant John Does responded the court date was not valid and

that Mr. Cerrato had no valid basis to be in the country.

                                           43.

         Mr. Cerrato had a GPS tracker because he was still out on bond. Defendant John

Does cut the GPS ankle monitor off Mr. Cerrato and shredded Mr. Cerrato’s Social

Security Card.




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 13
          Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 14 of 29



                                              44.

         Defendant John Does then detained Mr. Cerrato in a prison or jail for two nights

and three days, illegally without justification or probable cause.

                                              45.

         After detaining Mr. Cerrato for two nights and three days, Defendant John Does

placed Mr. Cerrato on a plane to Honduras, illegally and without justification or probable

cause.

                                              46.

         Mr. Cerrato is in Honduras to this day.

                                              47.

         In Honduras, Mr. Cerrato is in constant danger. He lives in fear for his life.

                                              48.

         Because Mr. Cerrato is in Honduras, he is unable to participate in his asylum

proceedings.

                                              49.

         Mr. Cerrato’s deportation to Honduras has deprived him of his right to return to

the United States since August 2, 2019. His deportation has also deprived him of the

safety and freedom that US laws promised him.




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 14
          Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 15 of 29



   VII.    Defendants’ unlawful conduct is highlighted by their failure to properly
           document the events.

                                            50.

       Defendants gave no paperwork or documentation regarding Mr. Cerrato’s

deportation to Mr. Cerrato at the time of deportation or any time thereafter.

                                            51.

       To date, Defendants have provided Mr. Cerrato with zero documentation

supporting either his detention or his deportation.

                                            52.

       Defendants filed no paperwork with the immigration court overseeing his

asylum proceedings regarding Mr. Cerrato’s deportation, the reasons for his

deportation, or justifying their actions.

                                            53.

       Mr. Cerrato submitted a FOIA request to ICE regarding his unlawful deportation.

ICE responded to the FOIA Request. In its response, which included documentation

pertaining to Mr. Cerrato’s asylum status, not only did ICE fail to provide a justification

for Mr. Cerrato’s deportation, but it also failed to provide an acknowledgment that it

happened at all. Ex. 10.




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 15
           Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 16 of 29



   VIII. There has been no Final Order of Removal for Mr. Cerrato, and ICE
         documentation reflects that Mr. Cerrato’s case is still active.

                                               54.

          ICE’s documentation reflects that Mr. Cerrato’s case is still active:




Ex. 10.

                                               55.

The ICE documents also state that there has been no “Final Order of Removal”:




Ex. 10.




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 16
        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 17 of 29



                                             56.

       As far as the judicial system is concerned, Mr. Cerrato is still in the country.

                                             57.

       Defendants had no legal basis to deport Mr. Cerrato, evidenced by the absence of

a deportation Order, Mr. Cerrato’s still pending asylum hearing for July 2020, and the

complete absence of documentation supporting or even evidencing the deportation.

                                             58.

       Defendants had no authority to shred Mr. Cerrato’s Social Security card since Mr.

Cerrato was legally in the United States, with a work permit, undergoing asylum

proceedings.

                                             59.

       Defendants had no right to tamper with Mr. Cerrato’s GPS since Mr. Cerrato was

legally in the United States, on bond, and legally required to retain his GPS unit.

                                             60.

       Defendants actions are illegal and in violation of the laws and the Constitution of

the United States, as evidenced by Mr. Cerrato’s deportation without a deportation order,

without an order of removal, and during the pendency of his asylum proceedings. Mr.

Cerrato was lawfully within the United States, undergoing asylum proceedings, and

authorized to work by the United States Government. All indicia point to lawful presence

in the United States and no indicia point to illegality or bases for removal.




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 17
        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 18 of 29



                                             61.

       Neither an Act of Congress nor probable cause authorized the detention of Mr.

Cerrato, a Honduran citizen legally in the United States, beyond the time necessary to

perform reasonable inspections at an immigration checkpoint.

                              FIRST CLAIM FOR RELIEF
        Violation of the Procedural and Substantive Due Process embodied by
                 Fifth Amendment to the United States Constitution
                   (Against John Does 1-10 in their individual capacities)

                                             62.

       Plaintiff repeats and incorporates by reference each and every allegation contained

in paragraphs 1 through 60 as if fully set forth herein.

                                             63.

       The Fifth Amendment to the U.S. Constitution provides that “[n]o person shall be

. . . deprived of life, liberty, or property, without due process of law.” U.S. Const. amend.

V. Indeed, the Supreme Court has recognized private right of action for violations of the

Fifth Amendment Due Process Clause. Davis v. Passman, 442 U.S. 228 (1979).

                                             64.

       To state a valid claim for a violation of substantive due process, a plaintiff must

establish that the officer's actions (1) caused an injury, (2) were grossly disproportionate

to the need for action under the circumstances, and (3) were inspired by malice rather

than merely careless or unwise excess of zeal so that it amounted to an abuse of official

power that shocks the conscience. Petta, 143 F.3d at 902; cf. Hernandez v. United States,

757 F.3d 249, 278 (5th Cir. 2014), adhered to in part on reh'g en banc, 785 F.3d 117 (5th




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 18
        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 19 of 29



Cir. 2015), vacated and remanded sub nom. Hernandez v. Mesa, 137 S. Ct. 2003, 198 L.

Ed. 2d 625 (2017)

                                            65.

       Based on the facts incorporated to support this Count, Defendants’ actions as

described herein violated Mr. Cerrato’s constitutional rights to be free from shocking,

unlawful government conduct and to also be from conduct that patently violates Mr.

Cerrato’s due process rights. Defendants deported Mr. Cerrato, without providing him

the process he was due under governing law. Defendants conduct was grossly

disproportionate to the need for action under the circumstances, given that Mr. Cerrato

was legally residing in the United States, a fact known by Defendants due to them seeing,

and ripping up, his social security card, and upon information and belief, due to

Defendants investigating the validity of Mr. Cerrato’s legal tenure in the Unites States

during the three days that these Defendants held him unlawfully in prison. No wonder

these Defendants did not document anything of substance regarding their conduct in

relation to Mr. Cerrato. And finally, given all that, and every fact incorporated to support

this Count, these Defendants’ conduct of essentially kidnapping Mr. Cerrato and

deporting him is shocking under modern forms of decency and constitutional norms that

guide the concept of fair play in this situation. This Court should not countenance this

despicable and shameless act conduct.

                                            66.

       John Does 1-10, as federal agents for either ICE or CBP, are under the authority of

William Barr as US Attorney General and Chad Wolf, as Acting Secretary for DHS. Based


ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 19
         Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 20 of 29



on the facts incorporated to support this Count, and upon information and belief, William

Bar and Chad Wolf ratified and condoned the unconstitutional conduct of John Does 1-

10’s.

                                             67.

        Because Defendants violated Mr. Cerrato’s rights, he is entitled to the relief

requested herein.

                           SECOND CLAIM FOR RELIEF
                  Violation of the Immigration and Nationality Act,
                         Prohibition on Removal to Country
         Where Individual Would Face Persecution or Torture; Violation of the
                            Administrative procedures act
                                (Against all Defendants)

                                             68.

        Plaintiff repeats and incorporates by reference each and every allegation contained

in paragraphs 1 through 60 as if fully set forth herein.

                                             69.

        The Defendants’ individual and collective actions, policies, and practices have

violated the asylum-seeker protection provisions of the INA, including 8 U.S.C. § 1229, 8

U.S.C. § 1231, Foreign Affairs Reform and Restructuring Act of 1998 (FARRA), Pub. L.

No. 105-277, Div. G., Title XXII, § 2242, 112 Stat. 2681-822 (Oct. 21, 1998) (codified as Note

to 8 U.S.C. 1231), and 8 C.F.R. 208.16-18 (implementing prohibition on deportation in the

Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment).




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 20
        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 21 of 29



                                             70.

       Defendants John Does 1-10, as federal agents for either ICE or CBP, are under the

authority of William Barr as US Attorney General and Chad Wolf, as Acting Secretary for

DHS. Based on the facts incorporated to support this Count, and upon information and

belief, William Bar and Chad Wolf ratified and condoned the unconstitutional conduct of

John Does 1-10’s.

                                             71.

       Because Defendants violated Mr. Cerrato’s rights, he is entitled to the relief

requested herein.

                              THIRD CLAIM FOR RELIEF
               Violation of the Administrative Procedures Act (“APA”),
                        5 U.S.C § 702 et seq, including 706(2)(C)
               (Against William Barr and Chad Wolf in their official capacities)

                                             72.

       Plaintiff repeats and incorporates by reference each and every allegation contained

in paragraphs 1 through 60 as if fully set forth herein.

                                             73.

       Based on all the incorporated facts, Defendants’ action of deporting constitutes a

final agency action that violated Mr. Cerrato’s constitutional rights and his rights

protected by federal statute. The Defendants must correct this unlawful wrong

immediately under the APA.




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 21
        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 22 of 29



                             FOURTH CLAIM FOR RELIEF
                                          Bivens
                               State-Created Endangerment
                    (Against John Does 1-10 in their individual capacities)

                                             74.

       Plaintiff repeats and incorporates by reference each and every allegation contained

in paragraphs 1 through 60 as if fully set forth herein.

                                             75.

       Based on the facts incorporated to support this Count, the named Defendants both

created and enhanced a known danger to Mr. Cerratos life by deporting him without

lawful justification to a Country, Honduras, of which the U.S. Government already

recognized posed a threat of serious hard to Mr. Cerrato. Indeed, the act of deporting Mr.

Cerrato is an affirmative act under the state-created danger doctrine and Defendants

directed their conduct to a specific person, Mr. Cerrato, based on the facts incorporated

to support this doctrine.

                                             76.

       John Does 1-10 actions are so egregious, so outrageous, that they may fairly be said

to shock the contemporary conscience.

                                             77.

       Based on the facts incorporated to support this Count, and upon information and

belief, William Bar and Chad Wolf ratified and condoned the unconstitutional conduct of

John Does 1-10’s.




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 22
        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 23 of 29



                                            78.

       Because Defendants violated Mr. Cerrato’s rights, he is entitled to the relief

requested herein.

                               FIFTH CLAIM FOR RELIEF
                 Bivens Claim: unreasonable seizure/arrest/deportation
                    (Against John Does 1-10 in their individual capacities)

                                            79.

       Plaintiff repeats and incorporates by reference each and every allegation contained

in paragraphs 1 through 60 as if fully set forth herein.

                                            80.

       A Bivens cause of action is a judicially created counterpart to 42 U.S.C. § 1983 for

claims against federal officers.

                                            81.

       Based on the facts incorporated to support this Count, Defendants unlawfully

arrested Mr. Cerrato and then unlawfully deported him.

                                            82.

       Based on the facts incorporated to support this Count, and upon information and

belief, William Bar and Chad Wolf ratified and condoned the unconstitutional conduct of

John Does 1-10’s of unconstitutionally arresting and deporting Mr. Cerrato.




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 23
        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 24 of 29



                               SIXTH CLAIM FOR RELIEF
                           Bivens Claim: supervisory capacity
                    (Against John Does 1-10 in their individual capacities)

                                             83.

       Plaintiff repeats and incorporates by reference each and every allegation contained

in paragraphs 1 through 60 as if fully set forth herein.

                                             84.

       A Bivens cause of action is a judicially created counterpart to 42 U.S.C. § 1983 for

claims against federal officers.

                                             85.

       Based on the facts incorporated to support this Count, at least one of Defendants

John Does 1-10 was s supervisory official who condoned and ratified the conduct of

the remaining John Does. At least one of these John Does also acted in his or her

supervisory capacity to order and condone the known unlawful deportation of Mr.

Cerrato because upon information and belief John Doe federal agents relayed to their

direct report supervisor the fact that Mr. Cerrato presented a social security card and

told them he had a work permit and his status could be verified, by simply looking in

relevant data bases. Upon information and belief, the Supervisor John Doe did verify

that Mr. Cerrato had a work permit and social security card and a pending hearing, yet

despite these known facts, the supervisor John Doe ordered and condoned the

unlawful detention and deportation of Mr. Cerrato, according to and based on the fact

in this Count and incorporated to support this Count. Hope v. Bureau of Prisons, 476 F.

App'x 702, 705 (11th Cir. 2012).



ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 24
       Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 25 of 29



                                           86.

      Nonsensical is any assertion that low rank border patrol federal agents essentially

kidnapped and unlawfully deported Mr. Cerrato without any higher rank, supervisory

official knowing and condoning this alleged unlawful conduct.

                            SEVENTH CLAIM FOR RELIEF
                    (Violation of Immigration and Nationality Act)
                          (Against William Barr and Chad Wolf)

                                           87.

      Mr. Cerrato was not deportable pursuant to 8 U.S.C. § 1227. Therefore, Defendants

violated the INA when they deported Mr. Cerrato as though he was a deportable alien,

even though he is not.

                                           88.

      Pursuant to the INA, asylum seekers “shall have a reasonable opportunity to

examine … [and] present evidence.” 8 U.S.C. § 1229a(b)(4)(B).

                                           89.

      Mr. Cerrato was, and still is, participating in asylum proceedings to which he is

entitled pursuant to the Immigration and Nationality Act. Defendants’ actions have

interfered with Mr. Cerrato’s ability to pursue his asylum claim.

                                           90.

      Mr. Cerrato’s deportation during pending asylum proceedings deprived him of

the opportunity to present witnesses and evidence at his asylum hearing, which is a right

he has under the Immigration and Nationality Act. Mr. Cerrato cannot return to the




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 25
        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 26 of 29



United States and if he attempted to do so, he would most likely be detained and then

deported.

                                            91.

       Mr. Cerrato has an implied right to private action because the language of the INA

grants asylum seekers a right to present evidence and witnesses at their asylum hearings.

                             EIGHTH CLAIM FOR RELIEF
                                  Injunctive Relief
                                (Against all Defendants)

                                            92.

       Plaintiff repeats and incorporates by reference each and every allegation contained

in paragraphs 1 through 60 as if fully set forth herein.

                                            93.

       Mr. Cerrato is currently in Honduras, as a result of Defendants’ actions. Mr.

Cerrato must return to the United States to complete his asylum proceedings. In addition,

Mr. Cerrato’s life and physical well-being are in constant danger. Irreparable harm is

clear and so is the continuance of that harm.

                                            94.

       Mr. Cerrato respectfully asks the Court to enjoin all Defendants and any of their

various agencies from preventing Mr. Cerrato’s return to the United States for the

purpose of participating in his asylum proceedings.

                                            95.

       Further, Mr. Cerrato respectfully asks the Court to order Defendants to return him

to the United States so that he can complete his asylum proceedings.


ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 26
        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 27 of 29



                                             96.

       Finally, Mr. Cerrato respectfully asks the Court to enjoin Defendants from

interfering with Mr. Cerrato’s asylum proceedings.

                                  PRAYER FOR RELIEF

       Plaintiff requests that the Court enter a judgment against Defendants and award

the following relief:

       A. Enter judgment in favor of Plaintiff;

       B. Award costs and attorney’s fees to Plaintiff;

       C. Enter injunctive relief in Plaintiff’s favor as prayed for in Plaintiff’s Complaint,

          enjoining all Defendants and any of their various agencies from preventing Mr.

          Cerrato’s return to the United States for the purpose of participating in his

          asylum proceedings and from interfering in his asylum proceedings;

       D. Order Defendants to return Mr. Cerrato to the United States; and

       E. Order all other relief that this Court deems just and proper.

                                                   /s/ Maria-Vittoria G. Carminati
                                                   Maria-Vittoria G. Carminati
                                                   Bar No.: 1016444
                                                   NDH LLC
                                                   4601 DTC Boulevard
                                                   Denver, CO 80237
                                                   Ph: 720.445.5655
                                                   Email: mvcarminati@ndh-law.com

                                                   /s/John M. Shoreman
                                                   John M. Shoreman
                                                   Bar No.: 407626
                                                   Mcfadden & Shoreman, LLC
                                                   1050 Connecticut Avenue, NW
                                                   Washington, DC 20036


ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 27
      Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 28 of 29



                                         Ph. 202-772-3188/202-204-8610 FAX
                                         Email: jmshoreman@verizon.net




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 28
        Case 1:20-cv-00729-RDM Document 1 Filed 03/13/20 Page 29 of 29



                                    VERIFICATION


      I declare (or certify, verify, or state) under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

             March 5
Executed on ___________, 2020.


___________________________
Osman Donald Cerrato-Gonzalez




ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF—Page 29
